Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 24 August 2022 for application number 16/846,764. 
Claims 1, 5, 6, 9, 10, 14, 15, and 17 – 19 are currently amended.
Claims 2, 4, 11, 13, and 20 are canceled.
Claims 21 – 25 are new.
Claims 1, 3, 5 – 10, 12, 14 – 19, and 21 – 25 presented for examination.

Response to Amendment
Applicant’s amendment filed 24 August 2022 is sufficient to overcome the 103 rejection of claims 1 – 20 based upon the currently amended independent claims and arguments.

Response to Arguments
Applicant’s arguments, filed 24 August 2022, with respect to the rejection(s) of claim(s) 1 – 20 under 5 USC § 103 have been fully considered and are persuasive based upon the currently amended independent claims and arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made with respect to 35 USC § 112.  Please see the 112 rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites in the first and second to last limitations “… making a first determination that a data length of communication data of a first process is less than a size of a first memory space, …
making a second determination that the data length of the communication data is greater than the size of the first memory space; ….”  It is unclear how the data length size determination can change, and/or is changing, from being less than a size of the first memory space to greater than the size of the first memory space.  Based on the claim language of “a data length of communication data” in the first limitation and “the data length of the communication data” in the second to last limitation the same communication data is being reference.  Therefore, the claim language unclear as to how from a first to a second determination, the data length changes from less than to greater than the first memory space.  Claims 10 and 19 recite similar claim language and are rejected with like reasoning.  Claims 3, 5 – 9, 12, 14 – 18, and 21 – 25 depend from claims 1, 10 and 19 and are subsequently rejected.

Claim 22 recites in the first limitation “…adjust an address of the communication data…”  It is unclear of the meaning of adjusting the address, and what kind of adjustment is occurring.  Claims 23 and 24 depend from claim 22 and are subsequently rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19 and 21 – 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, “a non-transitory computer readable storage medium” of claim 19 includes varieties of “signal-bearing media”; claims 21 – 25 are dependent upon claim 19.  “A non-transitory computer readable medium” is not clearly described in the specification that it excludes signals.  The specification only refers to “computer readable storage medium” and only states in paragraph 0035 “According to another aspect, an embodiment of the present disclosure provides a computer readable storage medium, and the computer readable storage medium stores an instruction. When running on a computer, the instruction enables the computer to perform the method according to any one of the first aspect or the possible designs of the first aspect.”  Therefore, the “non-transitory computer readable storage medium” in claim 19 includes a non-statutory subject matter such as a signal on communication medium.  A signal (a form of energy) does not fall within one of the four statutory classes of 35 U.S.C. 101.  A signal encoded with functional descriptive material is similar to a computer-readable memory encoded with functional descriptive material, in that they both create a functional interrelationship with a computer.  A computer is able to execute the encoded functions, regardless of whether the format is a disk or a signal.  Therefore, the “non-transitory computer readable storage medium” in claim 19, includes non-statutory subject matter such as a signal on communication medium.  Examiner suggest in Applicant’s argued response to clearly state for the record that the non-transitory computer readable storage medium excludes signals, to overcome the rejection.

Conclusion
STATUS OF CLAIMS IN THE APPLICATION
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1, 3, 5 – 10, 12, 14 – 19, and 21 – 25 have received a second action on the merits and are subject of a second action final.  These claims would be allowed if the current 112 rejection of independent claims 1, 10, and 19 and 101 rejection of claim 19 is overcome.  Claims 3, 5 – 9, 12, 14 – 18, and 21 – 25 depend from claims 1, 10 and 19 and are subsequently rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ben Dayan et al., US Patent No. 9,645,761 B1 – teaches “The particular characteristic of the data may be one of: amount of time since creation of the data being greater than a determined threshold; amount of time since last modification of the data being greater than a determined threshold; amount of time since last access of the data being greater than a determined threshold; the data being of a particular size; the data being of a particular type (e.g., indicated by file extension);…” [col. 13, lines 24-31]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135    

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135